853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly WILSON Plaintiff-Appellantv.Dr. A.J. TENOGLIA;  Jerry Patton, R.N., Defendants-Appellees.
No. 87-3895.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this civil rights action under 42 U.S.C. Sec. 1983 seeking redress for various eighth and fourteenth amendment violations said to have occurred at the Hocking Correctional Facility, Nelsonville, Ohio.  Defendants are a physician and a nurse, both of whom ministered to prisoners, at the prison, at some time in the past.  The district court granted summary judgment for defendants and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Our review of the record reflects there was no genuine issue of material fact and that defendants were entitled to judgment as a matter of law.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).  Plaintiff's claim for lack of medical attention, involving merely a difference of opinion as to treatment, does not rise to constitutional dimensions.   Estelle v. Gamble, 429 U.S. 97, 107 (1976).  Plaintiff's claim alleging a retaliatory disciplinary proceeding is wholly unsupported on the record, even assuming it was timely.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.